Case 1:18-cv-24227-CMA Document 98 Entered on FLSD Docket 03/28/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                     CASE NO. 18-24227-CIV-ALTONAGA/GOODMAN

  JASON MILLER,

        Plaintiff,

  v.

  GIZMODO MEDIA GROUP, LLC, et al.,

        Defendants.
  ____________________________________/

              POST-DISCOVERY HEARING ADMINISTRATIVE ORDER

        On March 27, 2019, the Undersigned held a hearing on the parties’ discovery

  disputes. [ECF No. 97]. At the hearing, the Undersigned ordered as follows:

        By April 8, 2019, the parties1 shall submit a memorandum of law of no more than

  15 double-spaced pages (excluding the signature block and certificate of service) on the

  following shield law related topics: (1) choice of law (whether New York shield law,

  Florida statutory shield law, or Eleventh Circuit common law shield-type law (or

  privilege, as it is sometimes called)2 applies here); (2) whether any Defendants waived


  1
         Defendants Gizmodo Media Group, LLC and Katherine Krueger, who are
  represented by the same counsel, shall jointly file one memorandum. The Undersigned
  notes that they have jointly filed other submissions in this case, such as their Corrected
  Motion to Dismiss. [ECF No. 44].

  2
        The parties advised me at the hearing that the leading Eleventh Circuit case is
Case 1:18-cv-24227-CMA Document 98 Entered on FLSD Docket 03/28/2019 Page 2 of 2



  any protection provided by the shield law (or privilege) by sharing information with

  third parties; and (3) whether Plaintiff can establish the requisite factors to overcome the

  shield law (or privilege).3

         In addition, Plaintiff shall attach to his memorandum copies of the relevant written

  discovery (and responses) generating the shield law objections.

         DONE AND ORDERED in Chambers, in Miami, Florida, on March 28, 2019.




  Copies furnished to:
  The Honorable Cecilia M. Altonaga
  All counsel of record




  based on constitutional provisions.

  3          For this final issue, the parties shall discuss each of the three potential sources
  of protection: the New York shield law, the Florida shield law, and Eleventh Circuit law.
  Therefore, to provide an illustration, assume that Defendants take the position that the
  New York shield law applies. I may disagree and conclude that the Florida shield law
  applies, under conflict of laws principles. If Defendants were to discuss only the New
  York shield law for topic three, then I would not have their legal argument on whether
  Plaintiff has overcome the Florida shield law protection.

                                                2
